DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 10/14/2021.
Any rejection from the previous office action, which is not restated here, is withdrawn.
	Status of the claims
Claims 28-36, 43-56 were pending in the application.  Claims 28-36, 43-56 are presented for examination on the merits.
Terminal Disclaimer
The terminal disclaimer filed on 10/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,370,434 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Soucek (Oncogene, 1998, cited in the IDS dated 9/20/2019) and Savino (PLoS ONE 2011, cited in the IDS dated 9/20/2019). Further, WO2013/063650 (cited in the IDS dated 9/20/2019) presents a laundry list of inhibitors to be used in treating/inhibiting cancer including Omomyc (e.g., pages 19-29). The references do not anticipate nor make prima facie obvious the instantly claimed methods of treating cancer in view of Applicants’ disclosure (e.g., pages 36-43) and because the invention expressly excludes administration of nucleic acids encoding SEQ ID NO: 1 or functionally equivalent variants thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/              Primary Examiner, Art Unit 1658                                                                                                                                                                                          
MMCG 1/2022